Citation Nr: 0732048	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO. 05-32 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 until December 
1966 and subsequent periods of active duty for training in 
the United States Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


FINDING OF FACT

Bilateral sensorineural hearing loss is causally or 
etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
sensorineural hearing loss have been approximated. 
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in May 2004, 
October 2005 and February 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. The RO advised the veteran of such 
information in a May 2006 Statement of the Case and in a 
subsequent letter concerning a separate claims in November 
2006. Given that the veteran was provided notification of how 
the VA determines disability ratings and effective dates, the 
Board finds that any deficiency in notification is not 
prejudicial to the veteran. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file. Additionally, the veteran was afforded a VA 
examination in connection with his claim and provided 
testimony at a Board hearing. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. In fact, in April 2006, the veteran 
indicated he had no additional evidence to submit. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for bilateral hearing 
loss. Having carefully considered the claim in light of the 
record and the applicable law, the Board finds the evidence 
is at an approximate balance and the appeal will be allowed. 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385. This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385. 
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

The veteran underwent a VA examination in March 2006 to 
assess the presence and severity of any disability. This 
examination found auditory thresholds above 26 decibels in 
all frequencies, including findings of 40 decibels or greater 
in the 2000, 3000 and 4000 hertz frequencies of the right ear 
and in the 1000, 2000, 3000 and 4000 hertz frequencies of the 
left ear. Therefore, the veteran has a current hearing loss 
disability that meets the criteria of 38 C.F.R. § 3.385.

The veteran claims his hearing loss stems from his time in 
the military during which he was exposed to noises from 
engines, blades and radios as a helicopter repairman. In a 
June 2006 statement, the veteran indicated that he was 
exposed to these noises during combat service in Vietnam.

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease. 338 U.S.C.A. § 1154(b). So long as 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, the fact that there is no 
official record of such incurrence or aggravation in such 
service is of no consequence. Every reasonable doubt shall be 
resolved in favor of the veteran. Id. The phrase "engaged in 
combat with the enemy" requires that the veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit of instrumentality. The phrase does not 
apply to veterans who merely served in a general "combat 
area" or combat zone, but did not themselves engage in combat 
with the enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

In the present case, while the veteran has alleged he served 
in combat, there is no evidence of such service. For example, 
the veteran's military occupational specialty was that of 
helicopter mechanic, and he is not the recipient of any 
combat-related awards or decorations. For example, there is 
no indication the veteran received the Combat Infantryman 
Badge or the Purple Heart. The records do reflect the veteran 
served within a combat zone and received decorations 
consistent with such service. For example, service personnel 
records documented the veteran participated in the Vietnam 
Defense Campaign and a search from the U.S. Armed Services 
Center for Unit Records Research (CURR)(now the U.S. Army and 
Joint Services Records Research Center (JSRRC)) verified that 
some elements of the veteran's unit were involved in shelling 
a village in Vietnam and were subsequently exposed to an 
explosion in May 1965. However, CURR did not indicate that 
the veteran was part of this operation; nor was the veteran's 
description of attacks against the base during his tour in 
Vietnam confirmed. The phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality. The phrase does not apply to veterans who 
merely served in a general "combat area" or "combat zone, but 
did not themselves engage in combat with the enemy. See 
VAOPGCPREC 12-99 (Oct. 18, 1999). Thus, without additional 
evidence to the contrary, the evidence does not support a 
finding of service in combat. 

Although the Board is unable to find the veteran served in 
combat, the record clearly confirms his military occupational 
specialty was that of a helicopter mechanic and that he 
served in Vietnam. Thus, although service medical records for 
the veteran's active military service from May 1962 until 
December 1966 do not reflect complaints, treatment or 
diagnoses of hearing loss, given the veteran's military 
occupational specialty, exposure to noise from helicopters 
will be accepted as the inservice incurrence. See 38 U.S.C.A. 
§ 1154(a).

The remaining element is competent medical evidence of a 
nexus. By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). The 
evidence of record concerning hearing loss consists of an 
March 2006 VA examination, a letter from the VA physician 
dated in April 2004, VA outpatient treatment records and the 
veteran's testimony at an June 2007 Board hearing.

An April 2004 VA outpatient treatment record reflected the 
veteran could not hear his smoke alarm or television. The 
physician reviewed the military and civilian history. The 
physician reported that based upon a review of the veteran's 
history and his assignment in helicopter maintenance, it was 
as likely as not that the hearing loss was a result of 
military noise exposure. 

An April 2004 letter from a VA physician explained the 
veteran worked in helicopter maintenance for the Army and 
subsequently served as a firearms instructor in the Reserves. 
The physician indicated noise exposure was significant for 
both assignments and the veteran's civilian and recreational 
noise exposure was minimal. The audiological examination of 
January 2004 reflected mild to moderately severe 
sensorineural hearing loss with good speech recognition on 
the right and moderately impaired speech recognition on the 
left. The physician opined that given the history of high 
noise exposure in the military, it was probable the hearing 
loss in January was a result of the veteran's military 
service. 

The veteran underwent a VA examination in March 2006. The 
examiner reviewed the claims file and reported there was a 
significant threshold shift during the veteran's time in the 
Reserves. No hearing loss was noted in the 1966 separation 
examination. The veteran complained of decreased hearing 
since entering the Reserves and reported difficult hearing in 
most situations without hearing aids. As noted above, 
clinical examination confirmed hearing thresholds above 26 
decibels in all frequencies bilaterally. The speech 
recognition score was 92 percent in the right ear and 74 
percent in the left ear. The examiner concluded that it was 
at least as likely as not that the hearing loss seen in 1998 
was related to the veteran's service in the Reserves but was 
not related to active duty in the 1960s. The examiner 
explained hat hearing loss was not found upon the veteran's 
exit from active duty. The examiner indicated it was unlikely 
the thresholds were all valid given the tinnitus and noise 
exposure; however the physician noted that it was proof that 
there was not a compensable degree of hearing loss within one 
year of the veteran's separation from service in 1966. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, and as is noted above, where there exists an 
approximate balance of evidence for and against the claim, VA 
is required to accord the benefit of the doubt to the 
claimant.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Specifically, two opinions related the 
veteran's hearing loss to his exposure to noise from 
helicopters; however, the VA examination opined that given 
the normal hearing examinations at the time of separation in 
1966, the hearing loss was due to the noise exposure from 
Reserve service. Thus, because a state of relative equipoise 
has been reached in this case, the benefit of the doubt rule 
will be applied, and service connection will be granted for 
bilateral hearing loss. Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


